{¶ 1} The judgment of the court of appeals is reversed on the authority of Willoughby Hills v. Cincinnati Ins. Co. (1984), 9 Ohio St.3d 177, 9 OBR 463, 459 N.E.2d 555. The holding in Preferred Risk Ins. Co. v. Gill (1987), 30 Ohio St.3d 108, 30 OBR 424, 507 N.E.2d 1118, is limited to its facts.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Harsha and Lundberg Stratton, JJ., concur.
Baker, Dublikar, Beck, Wiley & Mathews, James F. Mathews and Jack R. Baker, for appellee.
Jaime P. Serrat and Shawn P. Martin, for appellant.
Robert P. Rutter, urging reversal for amicus curiae, Ohio Academy of Trial Lawyers.